Exhibit 10.85
SEPARATION AND RELEASE AGREEMENT
     THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into on
December 29, 2009, by and between Jonathan Fels (the “Employee”) and Avatar
Properties Inc., a Florida corporation (the “Company”).
WITNESSETH:
     WHEREAS, the Employee has been employed by the Company to serve as the
President of the Company pursuant to an Amended and Restated Employment
Agreement made as of December 22, 2008 (the “Employment Agreement”); and
     WHEREAS, the Company and the Employee have agreed that Employee shall no
longer hold any position with the Company as an executive officer and employee
effective as of the end of business on December 31, 2009, and will receive
compensation pursuant to the terms and conditions contained herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. TERMINATION OF EMPLOYMENT. Employee and the Company agree that the
Employee’s employment with the Company shall be terminated by mutual agreement
of both parties effective as of the end of business on December 31, 2009 (the
“Resignation Date”).
     2. RESIGNATION. The Employee agrees to resign (i) from his position as the
President of the Company and (ii) from any other positions that he holds with
the Company or any other affiliated company (each an “Affiliated Company”) of
the Company, effective as of the Resignation Date. The Employee acknowledges and
agrees that after the Resignation Date he will not have the authority to
represent or bind the Company, or any Affiliated Company, as an officer or
employee.
     3. TERMINATION OF EMPLOYMENT AGREEMENT AND OTHER ITEMS.
          3.1 Employee acknowledges and agrees that this Agreement shall
terminate the Employment Agreement, except as described herein, and this
Agreement sets forth all of the compensation payable to him effective as of the
date of this Agreement.
          3.2 The Employee acknowledges and agrees that the Company has paid him
all wages and any other compensation that is payable to him under the Employment
Agreement including, but not limited to, all salary payments, bonuses, incentive
compensation, reimbursement for the business expenses and vacation pay, to which
he is entitled under the Employment Agreement or otherwise in connection with
his employment with the Company. The Employee further acknowledges that, except
as described in this Agreement, his eligibility to participate in any of the
Company’s benefit programs including, but not limited to, participation in
employee benefits plans, such as 401(k), savings, pension, shared and deferred

 



--------------------------------------------------------------------------------



 



compensation plans and health insurance benefits, such as medical, dental,
hospitalization, disability, life insurance and other plans offered to the
Company’s executives, will be terminated as of the Resignation Date as a result
of the termination of the Employment Agreement.
          3.3 The Company and Employee acknowledge and agree that Employee will
continue to have until March 13, 2013, to exercise the 60,000 options to
purchase common stock (the “Common Stock”) of Avatar Holdings Inc. (“Avatar”) at
a price of $25.00 per share that have been granted to Employee pursuant to the
Non-Qualified Stock Option Agreement dated March 13, 2003.
          3.4 The Company agrees that the 47,708 shares of Common Stock issued
to Employee, which are subject to the Amended and Restated Restricted Stock Unit
Agreement dated December 22, 2008, are fully vested. These shares shall be
delivered to Employee as promptly as practicable after the date of this
Agreement. Employee agrees not to sell, pledge, gift, transfer or hypothecate or
enter into any agreement to sell, pledge, gift, transfer or hypothecate any such
shares prior to December 31, 2010.
          3.5 The Company and the Employee acknowledge the termination of the
Employment Agreement as of the Resignation Date, except for the covenants and
obligations set forth in Section 4 of the Employment Agreement, which by its
terms survives the termination of the Employment Agreement and are incorporated
herein by reference. The Employee acknowledges and agrees that he will comply
with the obligations and covenants set forth in Section 4 of the Employment
Agreement for the applicable time periods set forth in the Employment Agreement.
          3.6 In exchange for $1.00 and other good and valuable consideration,
the Company hereby transfers, without representation or warranty, all of the
Company’s or any Affiliated Companies’, right, title and interest in and to the
“Brookman-Fels” name, and all common law rights thereto.
          3.7 It is understood that Employee either directly or indirectly
through one or more entities with respect to which he may be involved in any
manner (an “Employee Entity”) may engage in the development, construction,
purchase and sale of real estate in areas not subject to Section 4 of the
Employment Agreement. If prior to January 1, 2011 Employee or any Employee
Entity seeks to invest by means of equity or debt in any real estate investment
of (a) more than ten (10) developed or undeveloped residential units or (b) an
investment of more than $5,000,000 in the aggregate, then Employee shall send a
right of first refusal notice (a “Right of First Refusal Notice”) to the Company
by email, overnight courier or regular mail to Gerald Kelfer with copy to
Michael Levy at the following addresses: Gerry Kelfer, 201 Alhambra Circle, 12th
Floor, Coral Gables, Florida 33134 or Maria_Zaret@avatarholdings.com with a copy
to Michael Levy, 201 Alhambra Circle, 12th Floor, Coral Gables, Florida 33134 or
Michael_Levy@avatarholdings.com.
          3.8 Any Right of First Refusal Notice shall state (a) the purpose of
the investment, (b) the amount and nature of such investment, and (c) the timing
of such investment. If the Company desires to make such investment, the Company
shall respond to Employee within thirty (30) days of receipt by the Right of
First Refusal Notice and the parties thereafter

2



--------------------------------------------------------------------------------



 



will negotiate a joint venture arrangement respecting such investment. If the
Company does not respond within such period or affirmatively declines to make
such investment, Employee shall be entitled to make such investment on the terms
set forth in the Right of First Refusal Notice without any participation by the
Company.
          3.9 Employee agrees, upon reasonable request by the Company, to
provide consulting services to the Company at no charge for up to twenty
(20) hours in any calendar month during calendar year 2010. In the event the
Company desires Employee to perform more than twenty (20) hours of consulting
services in any calendar month, Employee and the Company shall negotiate in good
faith the compensation for such arrangement. Whenever Employee is performing
consulting services for the Company, he shall be reimbursed for his direct
out-of-pocket expenses in accordance with standard Company policy. In the event
that the Employee does provide any consulting services to the Company under this
Agreement, Employee shall not be an employee of the Company and shall at all
times be self-employed or the employee of an Employee Entity.
     4. PAYMENT AND BENEFITS.
          4.1 Payment. In consideration of the covenants set forth herein, the
Company agrees to pay the Employee, not later than December 31, 2009, an amount
equal to 50% of the cash compensation otherwise payable to him for calendar year
2010 in the amount of $450,000 pursuant to the Amended and Restated Employment
Agreement, dated as of December 22, 2008, between the Company and Employee,
which is hereby terminated. This compensation payable to the Employee hereunder
is stated in gross amount and shall be subject to all applicable withholding
taxes, other normal payroll and any other amounts required by law to be
withheld.
          4.2 Benefits. The Company will provide the Employee with information
regarding any benefits which may be converted to individual coverage and/or
coverage which includes his spouse in accordance with Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) regulations. Employee acknowledges and
agrees that he will not be entitled to any perquisites, benefits or other
compensation whatsoever after the Resignation Date, except as described in this
Agreement.
     5. WAIVER AND RELEASE IN FAVOR OF COMPANY.
          5.1 Waiver and Release by Employee. For good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
Employee, including the payments to the Employee as described in Section 4,
Employee hereby agrees that his separation of employment from the Company was
not due in any way to age or any other type of discrimination or any wrongful
act of the Company, and Employee and his Releasors, as hereinafter defined, do
hereby voluntarily and fully release and forever discharge the Company, together
with its past and current predecessors, successors, shareholders, officers,
directors, employees, attorneys, trustees, insurers, representatives,
contractors, representatives, related organizations and affiliates
(collectively, the “Released Parties”), jointly and individually, from any and
all claims, demands, debts, causes of action, claims for relief, and damages, of
whatever kind or nature, known or unknown, developed or undeveloped, which
Employee had, now has or may hereinafter have from the beginning of the world to
the date hereof including, without limitation, all claims and all rights which
the Employee may have under Title VII of the Civil

3



--------------------------------------------------------------------------------



 



Rights Act of 1964; the Equal Employment Opportunity Act of 1972; the Civil
Rights Act of 1991; the Age Discrimination and Employment Act of 1967; the
Employee Retirement Security Act 42 U.S.C. § 1981; the Older Workers’ Benefit
Protection Act; the Americans with Disabilities Act; the Family Medical Leave
Act of 1993; the Equal Pay Act; the Fair Labor Standards Act; and any and all
other federal and state statutes which regulate employment; and the laws of
contracts, tort and other subjects but excluding any claims not waivable by law.
          5.2 Releasors. For purposes of paragraph 5, “Releasors” shall mean,
collectively, the spouse of the Employee and the Employee’s dependents, heirs,
executors administrators and assigns, past and present and each of them and
their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, successors, assigns and all persons acting by,
through, under or in connection with them, past and present. Execution of this
Agreement and payment of the payments specified in paragraph 4 of this Agreement
does not constitute an admission by any Released Party of any violation of any
civil rights or other employment discrimination statute, or any other legal
statute, provision, regulation, ordinance, order or action under common law.
Rather, this Agreement expresses the intention of the parties to resolve all
possible issues and other claims related to or arising out of Employee’s
employment by the Company without the time and expense of litigation.
          5.3 Directors and Officer Insurance. The Company currently has in
place directors and officers insurance that covers those persons that are
currently officers of the Company as well as those persons who were formerly
officers of the Company. Notwithstanding the foregoing release, the Company
agrees that so long as the Company is maintaining directors and officers
insurance covering past officers, such insurance shall also cover Employee for
his actions as an officer of the Company subject to the limitations applicable
to all present and prior officers contained in such policies.
     6. WAIVER AND RELEASE IN FAVOR OF EMPLOYEE. For good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
Company, including the early termination of the Employment Agreement, the
Company does hereby voluntarily and fully release and forever discharge the
Employee from any and all claims, demands, debts, causes of action, claims for
relief, and damages, of whatever kind or nature, known or unknown, developed or
undeveloped, which Company had, now has or may hereinafter have from the
beginning of the world to the date hereof, excluding any claims not waivable by
law or arising from the Employee’s gross negligence, criminal or other
intentional wrongful acts (e.g., fraud) to the detriment of the Company.
Notwithstanding the foregoing, Employee agrees to assist the Company (without
any cost to Employee) in defending any claim against the Company or the Employee
related to his status as an employee including, without limitation, helping with
any investigation or appearing as a witness in any litigation involving the
Company.
     7. GOVERNING LAW. The law of the State of Florida shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties. This Agreement constitutes the entire
agreement and understanding between the Employee and the Company regarding the
Employee’s resignation from employment with the Company. Any agreement to amend
or modify the terms and conditions of this Agreement must be in writing and
executed by the parties hereto. This Agreement may be specifically enforced in
judicial proceedings and may be used as evidence in a subsequent proceeding in
which a breach is alleged.

4



--------------------------------------------------------------------------------



 



     8. CONFIDENTIALITY. The Employee agrees that he will keep confidential all
information regarding the Company, its business operations and this Agreement
including, but not limited to, information about pricing, customers, current and
former employees and will not disclose such information to anyone unless such
information is (i) published and becomes public knowledge (other than through or
by the Employee on his behalf), (ii) required by legal process in formal legal
proceeding, or (iii) is necessary to report income to the appropriate taxing
authorities. The provisions of this paragraph are in addition to, and not in
lieu of, any other obligations of confidentiality entered into by the Employee
and the Company.
     9. NON-DISPARAGEMENT. (a) The Employee agrees that he will not directly or
indirectly, individually or in concert with others for a period of five years
from the date of this Agreement, (i) disparage, interfere with or attempt to
interfere with, the reputation, goodwill, services or business of the Company or
any of the Affiliated Companies and/or the stockholders, directors, officers,
employees, agents or representatives of the Company or any Affiliated Companies
or (ii) engage in any conduct, take any actions or make any statements (oral or
written) to the public, future employers, customers, vendors, the investment
community, the media, current, former or future employees or the Company or any
Affiliated Company, or any other third party whatsoever that is calculated to
have, or reasonably likely or possibly having, the effect of undermining,
disparaging or otherwise reflecting negatively or could reasonably be considered
to undermine, disparage or reflect negatively, on the Company or the Affiliated
Companies or the reputation, goodwill, services and business of the Company or
the Affiliated Companies.
          (b) The Company agrees that it will not directly or indirectly,
individually or in concert with others for a period of five years from the date
of this Agreement, (i) disparage, interfere with or attempt to interfere with,
the reputation, goodwill, services or business of the Employee or (ii) engage in
any conduct, take any actions or make any statements (oral or written) to the
public, future employers, customers, vendors, the investment community, the
media, current, former or future employees or the Company or any Affiliated
Company, or any other third party whatsoever that is calculated to have, or
reasonably likely or possibly having, the effect of undermining, disparaging or
otherwise reflecting negatively or could reasonably be considered to undermine,
disparage or reflect negatively, on the Employee or the reputation, goodwill,
services and business of the Employee.
     10. KNOWING AND VOLUNTARY SETTLEMENT. IN EXECUTING THIS AGREEMENT, EMPLOYEE
HEREBY REPRESENTS THAT HE HAS BEEN AFFORDED A REASONABLE OPPORTUNITY TO CONSIDER
THIS AGREEMENT; THAT HE HAS COMPLETELY AND CAREFULLY READ THIS AGREEMENT; THAT
HE HAS BEEN ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY OF HIS OWN CHOICE
PRIOR TO EXECUTING THIS AGREEMENT, AND RELIED ON THE LEGAL ADVICE OF HIS
ATTORNEY; THAT HE HAD THE OPPORTUNITY TO HAVE AN ATTORNEY EXPLAIN TO HIM THE
TERMS OF THIS AGREEMENT; THAT HE KNOWS AND UNDERSTANDS THE CONTENTS OF THIS
AGREEMENT; THAT THE TERMS OF THIS AGREEMENT ARE SATISFACTORY TO AND FULLY
UNDERSTOOD AND VOLUNTARILY ACCEPTED BY HIM.
     11. EFFECT OF AGREEMENT AND INTERPRETATION. The Company and Employee intend
this Agreement to be legally binding upon and inure to the benefit of each of

5



--------------------------------------------------------------------------------



 



them and their respective heirs, administrators, executors, successors and
assigns. The language of this Agreement shall be construed as a whole, according
to its fair meaning and intent and not strictly for or against any party hereto,
regardless of who drafted or was principally responsible for drafting this
Agreement. The recitals contained at the beginning of this Agreement are
expressly made a part of this Agreement. Headings are for convenience only and
should not be used in interpreting this Agreement.
     12. SEVERABILITY AND JURY WAIVER. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, including the general release language,
such provision shall immediately become null and void, leaving the remainder of
the Agreement in full force and effect. The Company and the Employee each
knowingly, intentionally, and irrevocably waive any and all rights to a jury
trial for any litigation or legal proceeding in any way relating to or arising
out of this Agreement or the Employment Agreement.
     13. SECTION HEADINGS. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     14. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but a complete
set of which taken together shall constitute one and the same instrument.
     15. ATTORNEYS’ FEES. In the event that either party hereto commences
litigation against the other to enforce such party’s rights hereunder, the
prevailing party shall be entitled to recover all costs, expenses and fees,
including reasonable attorneys’ fees (including in-house counsel), paralegals’
fees, and legal assistants’ fees through all appeals.
     16. NEUTRAL CONSTRUCTION. Each party to this Agreement was represented by
counsel, or had the opportunity to consult with counsel. No party may rely on
any drafts of this Agreement in any interpretation of the Agreement. Each party
to this Agreement has reviewed this Agreement and has participated in its
drafting and, accordingly, no party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.
     IN WITNESS WHEREOF, the aforesaid parties have hereunto set their hands and
seals as of the day below written.

            AVATAR PROPERTIES INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   Chairman of the Board              By:   /s/ Jonathan Fels        
Jonathan Fels             

6